DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Claims
Applicant’s election of Group I, claims 1-5, in the reply filed on March 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-15 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, Groups II-V, directed to a powder metallurgy process, a material, a bioresorbable medical implant, and a bioresorbable medical implant whose base body and surface are polymer-free, porous and active ingredient-eluting, respectively, there being no allowable generic or linking claim. 
Claims 1-15 are pending, and Claims 1-5 are currently being considered in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka (US 20190024223 A1) in view of Lim (“Magnesium-calcium/hydroxyapatite (Mg-Ca/HA) composites with enhanced bone differentiation properties for orthopedic applications”).
Regarding Claims 1 and 3, Kanetaka discloses a powder mixture for production of an alloy by powder metallurgy (see Abstract; sintering a powder compact is powder metallurgy), the powder mixture comprising: 
a first metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron; and
at least one second metal powder different from the first metal powder, the at least one second metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron (see para. [0063], and para. [0065]-[0066]). 

Kanetaka does not disclose at least one powder of a bioresorbable, eutectic metal powder; however, this is an optional feature, and therefore not required to meet the claimed limitations.

(Claim 1) at least one metal salt powder wherein (Claim 3) the metal salt powder is selected from the group consisting of magnesium hydrogen phosphate, magnesium carbonate, calcium phosphate, tricalcium phosphate, calcium carbonate, calcium hydroxide, calcium fluoride, lithium stearate, calcium stearate, magnesium stearate, zinc pyrophosphate, and zinc carbonate.
Lim teaches adding 10wt% hydroxyapatite (HA) powder to Mg-Ca powder in order to form a Mg-Ca/HA composite powder in order to produce a composite material suitable as an implant with improved bioactivity and orthopedic fixation (see Abstract). One of ordinary skill in the art would appreciate that HA is calcium phosphate, and reads on the claimed metal salt powder selected from the group consisting of calcium phosphate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 10wt% of HA powder, and thus of (Claim 1) metal salt powder consisting (Claim 3) of calcium phosphate, as taught by Lim, for the invention disclosed by Kanetaka. One would be motivated to include HA powder in order to produce a composite material suitable as an implant with improved bioactivity and orthopedic fixation (see teaching by Lim above).

Regarding Claim 2, Kanetaka discloses wherein the first metal powder is magnesium (see para. [0063]; Mg powder may be considered first powder, while calcium and zinc may be considered the second and third powder, for example).

Regarding Claim 4, Kanetaka in view of Lim disclose wherein the first metal powder has a proportion of 40-95 weight %, the second metal powder a proportion of 2-60 weight %, the metal salt powder a proportion of 4-15 weight %, and the powder made of a bioresorbable metal alloy a proportion of 0-25 weight %, all components adding up to 100 weight 0 (see para. [0063] of Kanetaka, and Abstract of Lim). 
When considering Ca powder as the first powder, and Mg as the second powder, Kanetaka in view of Lim, for example, disclose a composition comprising 10wt% of HA powder, 0% bioresorbable metal alloy, and 90wt% of the powder mixture comprising 70at% Ca powder and 30at% Mg powder (see .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka in view of Lim, as applied to Claim 1 above, in further view of Witte (“Biodegradable magnesium–hydroxyapatite metal matrix composites”).
Regarding Claim 5, Kanetaka in view of Lim do not disclose wherein the particles of the first metal powder have a particle size of <45um.
Witte discloses a similar invention for forming a Mg-HA composite, wherein the Mg based powder has a particle size of approximately 30um in order to be suitable for extrusion (see Section 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used particles of the first metal powder which were less than 45um, as taught by Witte, for the invention disclosed by Kanetaka and Lim. One would be motivated to do this in order to produce a powder composition which was not only suitable for sintering, but also for extrusion methods. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (US 20100274292 A1) in view of Lim (“Magnesium-calcium/hydroxyapatite (Mg-Ca/HA) composites with enhanced bone differentiation properties for orthopedic applications”).
Regarding Claims 1 and 3, Wolff discloses a powder mixture for production of an alloy by powder metallurgy (see Abstract; see para. [0009]; sintering a powder compact is powder metallurgy), the powder mixture comprising: 
a first metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron (see para. [0016]; see para. [0020], powder mixture (c) wherein the first metal powder is Mg); and
at least one second metal powder different from the first metal powder, the at least one second metal powder selected from the group consisting of magnesium, aluminum, zinc, calcium, and iron (see 
Additionally, it would be obvious to one of ordinary skill in the art to have also mixed magnesium powder with metallic calcium powder to arrive at the desired composition for a Mg-Ca powder, and one which is to become a Mg-Ca alloy component. 
Wolff does not expressly disclose the inclusion of at least one powder of a bioresorbable, eutectic metal alloy in addition to the first and second metal powders; however, this is an optional feature, and therefore not required to meet the claimed limitations.

Wolff does not disclose including (Claim 1) at least one metal salt powder wherein (Claim 3) the metal salt powder is selected from the group consisting of magnesium hydrogen phosphate, magnesium carbonate, calcium phosphate, tricalcium phosphate, calcium carbonate, calcium hydroxide, calcium fluoride, lithium stearate, calcium stearate, magnesium stearate, zinc pyrophosphate, and zinc carbonate.
Lim teaches adding 10wt% hydroxyapatite (HA) powder to Mg-Ca powder in order to form a Mg-Ca/HA composite powder in order to produce a composite material suitable as an implant with improved bioactivity and orthopedic fixation (see Abstract). One of ordinary skill in the art would appreciate that HA is calcium phosphate, and reads on the claimed metal salt powder selected from the group consisting of calcium phosphate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 10wt% of HA powder, and thus of (Claim 1) metal salt powder consisting (Claim 3) of calcium phosphate, as taught by Lim, for the invention disclosed by Wolff. One would be motivated to include HA powder in order to produce a composite material suitable as an implant with improved bioactivity and orthopedic fixation (see teaching by Lim above).

Regarding Claim 2, Wolff discloses wherein the first metal powder is magnesium (see para. [0020], example (c) wherein first metal powder is Mg).


Wolff in view of Lim disclose a composition comprising 10wt% of HA powder, 0% bioresorbable metal alloy, and 90wt% of the mixture comprising (85.5% Mg):(14.5% MgCa7) powder (see example (c) in para. [0020]). This composition would specifically comprise 76.95% Mg powder (first powder), 13.05% MgCa7 powder (second powder), 10wt% of HA powder (metal salt powder), 0% bioresorbable metal alloy, which reads on the claimed limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff in view of Lim, as applied to Claim 1 above, in further view of Witte (“Biodegradable magnesium–hydroxyapatite metal matrix composites”).
Regarding Claim 5, Wolff in view of Lim do not disclose wherein the particles of the first metal powder have a particle size of <45um.
Witte discloses a similar invention for forming a Mg-HA composite, wherein the Mg based powder has a particle size of approximately 30um in order to be suitable for extrusion (see Section 2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used particles of the first metal powder which were less than 45um, as taught by Witte, for the invention disclosed by Wolff and Lim. One would be motivated to do this in order to produce a powder composition which was not only suitable for sintering, but also for extrusion methods. A powder size in the range of less than 45um is also well-known to those of ordinary skill in the art of powder metallurgy to be suitable for sintering.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Annur (“The Synthesis and Characterization of Mg-Zn-Ca alloy by Powder Metallurgy Process”): teaches similar invention of mixing Mg, Zn and Ca powders (see Abstract; see Materials and Methods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735